DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/19/2022.
Claims 1-8, 10-11, 13, 17-20, 24, 26-27 and 31 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13, 17-20, 24, 26-27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein a plasmon resonance of the plurality of metallic nanostructures is resonant with a band edge of the semiconductor material” is new matter not supported by the originally filed disclosure.  The Applicants indicated that the amendment is at least supported by paragraph [0041] of the Application (it is noted that the reference of paragraph [0041] is drawn to the PGPub of current application.  The specification on file discloses the same content as recited paragraph [0041] in paragraph [0042].  For the sake of cohesion, references to paragraph number in this rejection is in reference to the PGPub).  However, it is unclear as to how the disclosure in paragraph [0041] provides support for the aforementioned limitation.  The beginning of paragraph [0041] states “The semiconductor layer 104 should match the resonance frequency of the metallic nanoparticle”, which is unclear as to how such a statement could provide support a plasmon resonance of the plurality of metallic nanostructures is resonant with a band edge of the semiconductor material.  Furthermore, it does not appear that the plasmon resonance of the plurality of metallic nanostructures need to be resonant with a band edge of the semiconductor material in order to achieve the transfer for energy via plasmon induced resonant energy transfer.  This is because mere overlap between the resonance of the semiconductor and the resonance of the metallic nanoparticle is enough to generate plasmon induced resonant energy transfer according to paragraph [0053] that states “The dipole resonating semiconductor is chosen to have a resonance that overlaps the resonance of the metallic nanoparticle 202” and paragraph [0020] states “Methods to optimized PIRET are disclosed that use a near perfect plasmonic energy absorbing material that then couples light into a semiconductor material via dipole-dipole interactions between the plasmonic material and the semiconductor”.  In other words, according to the Applicants, only the overlap between the resonance of the metallic nanoparticles and the semiconductor is needed in order to induce dipole interaction that leads to plasmonic energy transfer between the metallic nanoparticles and the semiconductor material.   The resonance of the metallic nanoparticles does not need to be resonant with a band edge of the semiconductor material in order to generate plasmon induced resonant energy transfer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, 13, 17-19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekins-Daukes et al. (WO 2012/069926).
Addressing claims 1, 4-8, 11, 13, 17 and 24, Ekins-Daukes discloses a method for collecting electromagnetic energy and converting it to electrical current, the method comprising:
providing a device for collection of electromagnetic energy (fig. 12), wherein the device comprises:
a first layer 52 comprised of a plurality of metallic nanostructures 56a, wherein each nanostructure of the plurality of metallic nanostructures 56a is encased in a thin insulating layer (paragraph [0104] discloses the metal nanoparticles are covered with a transparent insulating layer with a thickness of equal to or larger than 2 nm and less than 10 nm [0077], which qualifies the transparent insulating layer as the claimed thin insulating layer), wherein said each nanostructure of the plurality of the plurality of metallic nanostructures is further embedded in a semiconductor material (paragraph [0098] discloses the layer 52 is made of semiconductor material; paragraph [0076] and fig. 8 disclose the nanostructures, having metallic nanoparticles 14a encased in thin insulating layer 15b, are embedded within the semiconductor material 14x), and wherein a plasmon resonance of the plurality of metallic nanostructures is resonant with a band edge of the semiconductor material (paragraphs [0092-0094] and fig. 2B disclose the behavior of light as it propagates through the device of Ekins-Daukes that meets the limitation; paragraphs [0092-0094] and fig. 2B discloses the resonant of the plurality of metallic nanostructures generate electrons and holes having the energy different Eg5 that matches the band edge Eg6 of the semiconductor material in order for the electrons and holes generated by the metallic nanostructures to be absorbed by the semiconductor material to generate electrical current), such that the first layer is adapted to transfer electromagnetic energy from the plurality of metallic nanostructures to the semiconductor material via plasmon induced resonant energy transfer (fig. 2B clearly shows the first layer 52+55 is adapted to transfer electromagnetic energy from the plurality of metallic nanostructures to the semiconductor material; it is also believed that plasmon induced resonant energy transfer occurs in the device of Ekins-Daukes because the first layer of Ekins-Daukes include the metallic nanostructures that are made of the same materials, Au, Ag, Al, Pt [0073], and having the same diameter, between 10 nm and 50 nm [0073], as those of current application.  The metallic nanostructures are for inducing plasmon resonance, which is the same function performed by the metallic nanostructures of current application.  Additionally, the thin insulating layer encasing the metallic nanostructures is made of the same material, SiO2 [0104], and has the same thickness, between 2 nm and 10 nm [0077 and 0104], as those of current application.  Moreover, the nanostructures are embedded in a semiconductor material 52 that is composed of the same materials [0098] as those of current application.  Therefore, it is Examiner’s position that plasmon induced resonant energy transfer occurs in first layer of Ekins- Daukes because the first layer of Elkin-Daukes is made of the same materials having the same dimensions for performing the same functions as those of current application that enables plasmon induced resonant energy transfer to occur.); and
a second layer 25  adjacent to the first layer (fig. 13), wherein the second layer 25 comprises an electrically-conductive material ([0037], gold or aluminum or ITO, which is the same material as that of current application), and wherein the second layer creates a near field electromagnetic resonance with the plurality of metallic nanostructures (the second layer disclosed by Ekins-Daukes creates a near field electromagnetic resonance with the plurality of metallic nanostructures because the second layer and the plurality of metallic nanostructures are made of the same materials as those of current application; additionally, the second layer 25 and plurality of metallic nanostructures are separated by the p-type layer 53, having a thickness 100 nm [0047], similarly to that of current application; therefore, Ekins-Daukes discloses all of the structural and positional requirements between the metallic nanostructures and the second layer for the creation of the claimed near field electromagnetic resonance), and
exposing the device to electromagnetic radiation [0092].

Addressing claims 2 and 19, layer 53 in fig. 12 is the structural equivalence to the claimed third layer between the first layer and the second layer, wherein the third layer comprises a semiconductor material that is different from that of the first layer (the third layer is a doped semiconductor material, which is different from the intrinsic semiconductor material of the first layer).  Paragraph [0098] discloses the material of the third layer 53 that includes the claimed materials.

Addressing claims 3 and 18, layer 51 in fig. 12 is the structural equivalence to the claimed fourth layer comprises a conductive material (n-type conductivity) that is optically transparent [0092].  Alternatively, the electrode 24 made of ITO [0037] is the structural equivalence to the claimed fourth layer comprises a conductive material that is optically transparent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekins-Daukes et al. (WO 2012/069926) in view of Naughton et al. (US 2014/0209154).
Addressing claim 10, Ekins-Daukes is silent regarding the limitation of current claim.

Naughton discloses nanostructures embedded within a light absorbing material for generating plasmonic resonance [0041]; wherein, the nanostructures can have many shapes, including circular, similarly to that of Ekins-Daukes, or ellipses and rectangles [0048] that have aspect ratio greater than 1:1 in order to achieve a broadband scattering response.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Ekins-Daukes by perform experimentation with the shape of the nanostructures including shapes that have aspect ratio greater than 1:1 as disclosed by Naughton in order to increase broadband scattering response (Naughton, [0048]) while still achieving the predictable result of generating plasmonic resonance due to electromagnetic light exposure.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekins-Daukes et al. (WO 2012/069926) in view of De Moura Dias Mendes et al. (US 2013/0092221).
Addressing claim 20, Ekins-Daukes is silent regarding the thickness of the claimed third layer.

De Moura Dias Mendes discloses the doped semiconductor layers 2 and 3 interposed between the layer 1, which includes the metallic nanostructures 8, and the corresponding electrical conductive layers 4 and 5, respectively, have a thickness between 10-30 nm [0102] that falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Ekins-Daukes by perform routine experimentation with the thickness of the third layer in the thickness range disclosed by De Moura Dias Mendes in order to optimize the process of the photovoltaic effect taken place in the light absorbing layer (De Moura Dias Mendes, [0102]).  Therefore, one would have arrived at the claimed thickness of the third layer when perform routine experimentation with the thickness of the third layer in the thickness range disclosed by De Moura Dias Mendes in order to optimize the location of the underlying process of photovoltaic effect.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekins-Daukes et al. (WO 2012/069926).
Addressing claims 26-27, for limitations that are similarly recited in claim 1, please see the rejection of claim 1 above.  Ekins-Daukes does not explicitly disclose “a plurality of devices for collecting electromagnetic energy”; however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the system of Ekins-Daukes with a plurality of devices as discussed in the rejection of claim 1 above in order to increase the amount electrical energy generated from incoming electromagnetic energy.  Ekins-Daukes also discloses the electromagnetic ration is solar light, which includes the claimed ultraviolet, visible or infrared light of claim 27.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekins-Daukes et al. (WO 2012/069926) in view of Krebs (WO2013152952).
Addressing claim 31, Ekins-Daukes is silent regarding the plurality of devices comprises at least 1000 devices.

Krebs discloses a plurality of photovoltaic cells in a unit includes at least 1,000 photovoltaic cell units (page 9 ln 1-7).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to include at least 1000 photovoltaic cell units of Ekins-Daukes in a module as disclosed by Krebs in order to increase the amount of power generated by the photovoltaic module (Krebs, col. 9 ln 1-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, 13, 17-20, 24, 26-27 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/26/2022